DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 06/05/2020.  
Claims 1-20 are presented for examination. 

Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statement (filed 09/04/2020) has been received, entered into the record, and considered. 

Drawings


3.	The drawings filed 06/05/2020 are accepted by the examiner.

Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 101


5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding independent claim 15, the claim recites a “system”.   However, as currently recited the “system” comprises only computer software component(s).  Thus, the claim is software per se and does not fall within any of the four enumerated categories of patentable subject matter in section 101.  

Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101.

For the same reasons discussed supra with respect to independent claim 15, claims 16-20 fall outside the scope of § 101.

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claims to place them within the four statutory categories of invention.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corrier et al. (US 20170371693) in view of Cain (US 20210109683).
  
As to claim 1:
Corrie teaches a method of managing storage for a containerized application executing in a virtualized computing system, the virtualized computing system include a cluster of hosts having a virtualization layer executing thereon (a virtualization manager having an application programming interface (API) configured to manage the hypervisor on each of the plurality of host computers, the virtualization manager configured to create a virtual container host within a resource pool that spans the plurality of host computers. The computer system further includes a plurality of container virtual machines (VMs) in the virtual container host configured to consume resources in the resource pool. The computer system further includes a daemon appliance executing in the virtual container host configured to invoke the API of the virtualization manager to manage the plurality of container VMs in response to commands from one or more clients; Abstract), the method comprising: 

receiving, at a supervisor container orchestrator, a request for a first persistent volume lifecycle operation from a guest container orchestrator (paragraphs 0029-0030: a virtualization manager 302 configured to manage hosts 204, hypervisors 316, and virtual container hosts within data center 304. Virtualization manager 302 can be a computer having virtualization management software executing therein. Virtualization manager 302 includes an API 322…Users can interact with virtualization manager 302 to create resource pools 221 in data center 304. Each resource pool 221 can be a portion of a host, an entire host, or a portion or all of multiple hosts. Each resource pool 221 can include storage resources allocated from storage array network 307 and network resources allocated from networking 308. Each virtual container host is assigned a resource pool 221 and supports execution of virtual machines 320, which include daemon appliance(s) 112, container VMs 110, and optionally parent VMs 226. Storage array network 307 can store file system images 114; paragraph 0035: Container VM lifecycle 500 can be controlled by a daemon appliance 112. At block 502, daemon appliance 112 provisions a container VM 110. Daemon appliance 112 can provision a container VM 110 in response to a request to create a container received from a client application. Daemon appliance 112 can provision the container VM 110 using an API, such as API 222 of hypervisor 216 or API 322 of virtualization manager 302); and 

sending, in response to the first persistent volume lifecycle operation, a request for a second persistent volume lifecycle operation from the supervisor container orchestrator to a storage provider of the virtualized computing system to cause the storage provider to perform an operation on a storage volume (paragraph 0035: Container VM lifecycle 500 can be controlled by a daemon appliance 112. At block 502, daemon appliance 112 provisions a container VM 110. Daemon appliance 112 can provision a container VM 110 in response to a request to create a container received from a client application. Daemon appliance 112 can provision the container VM 110 using an API, such as API 222 of hypervisor 216 or API 322 of virtualization manager 302; paragraph 0040: a lifecycle 600 of a container VM according to another embodiment. Container VM lifecycle 600 can be controlled by a daemon appliance 112. At block 602, daemon appliance 112 receives a request to provision a container VM from a client application. At block 604, daemon appliance 112 identifies a parent VM 226 from which the requested container VM can be created. At block 605, daemon appliance 112 creates a file system from file system image(s). In an embodiment, daemon appliance 112 creates virtual disk(s) that collectively provide the file system. At block 606, daemon appliance 112 forks a child VM from the parent VM to implement the container VM. At step 608, daemon appliance 112 stops the container VM. At optional step 610, daemon appliance 112 saves the state of the container VM to create a new parent VM). 
Corrie, however, does not explicitly teach the following additional limitations:

Cain teaches the supervisor container orchestrator being part of an orchestration control plane integrated with the virtualization layer and configured to manage a guest cluster and virtual machines (VMs), supported by the virtualization layer, in which the guest cluster executes, the guest container orchestrator being part of the guest cluster and configured to manage the containerized application ([d]uring an initialization phase of the storage virtualization system 130, the control plane 140 may receive from an administrator or the container orchestrator 122 a list of available container storage interface plug-ins 128 in the container environment 120. The control plane 140 may also acknowledge the storage adapters 139 available to the data path 132 for mounting local storage… A containerized application, such as application 124 may request storage from the container orchestrator 122. For example, the application 124 may need a persistent volume to store data. In some implementations, the application 124 may pass one or more requirements with the request, such as a capacity requirement, a performance requirement (e.g., latency, IOPS, etc.), a data protection requirement (e.g., RAID level), a cost requirement (e.g., dollar per GB), a security requirement, a tiering requirement (e.g., specified amounts of hot and cold storage), or other requirement. In some implementations, the container orchestrator 122 may maintain a storage abstraction called an orchestrator persistent volume in response to the request; paragraphs 0020-0021).


As to claim 2:
Corrie does not explicitly teach, Cain teaches the step of receiving the request comprises servicing an application programming interface (API) call at the supervisor container orchestrator to create a first persistent volume claim (PVC), wherein the step of sending the request comprises invoking an API of the storage provider to create the storage volume, and wherein the supervisor container orchestrator manages a first persistent volume (PV), backed by the storage volume, bound to the first PVC (paragraphs 0012 and 0020-0022).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corrie with Cain because it would have provided the enhanced capability for creating and managing a virtual persistent volume.
As to claim 4:
Corrie teaches the step of receiving the request comprises servicing an application programming interface (API) call at the supervisor container orchestrator to update a custom object associated with a first VM of the VMs, and wherein the step of sending the request comprises invoking an API of the storage provider to attach the storage volume to the first VM (paragraphs 0023-0024 and 0034-0035).
As to claim 5:
Corrie teaches the step of receiving the request comprises servicing an application programming interface (API) call at the supervisor container orchestrator to update a custom object associated with a first VM of the VMs, and wherein the step of sending the request comprises invoking an API of the storage provider to detach the storage volume from the first VM (paragraphs 0023-0024 and 0034-0035).
As to claim 6:
Corrie does not explicitly teach, Cain teaches the step of receiving the request comprises servicing an application programming interface (API) call at the supervisor container orchestrator to delete a persistent claim volume (PVC), and wherein the supervisor container orchestrator manages a persistent volume (PV), backed by the storage volume, bound to the PVC (paragraphs 0012 and 0020-0022).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corrie with Cain because it would have provided the enhanced capability for creating and managing a virtual persistent volume.
As to claim 7:
Corrie teaches not explicitly teach, Cain teaches the step of sending the request comprises invoking an API of the storage provider to delete the storage volume (paragraphs 0023-0024 and 0034-0035).

As to claims 8, 9, and 11-14: 
Note the rejection of claims 1, 2 and 4-7 above, respectively. Claims 8, 9, and 11-14 are the same as claims 1, 2 and 4-7, except claims 8, 9, and 11-14 are computer readable medium claims and claims 1, 2 and 4-7 are method claims.

As to claims 15, 16, and 18-20: 
Note the rejection of claims 1, 2 and 4-7 above, respectively. Claims 15, 16, and 18-20 are the same as claims 1, 2 and 4-7, except claims 15, 16, and 18-20 are system claims and claims 1, 2 and 4-7 are method claims.

Allowable Subject Matter


7.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the 101 rejection detailed above.


Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.


	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	



/VAN H NGUYEN/Primary Examiner, Art Unit 2199